927 So.2d 228 (2006)
Frank L. PERRY, Appellant,
v.
STATE of Florida, Appellee.
No. 1D05-3344.
District Court of Appeal of Florida, First District.
May 3, 2006.
Nancy A. Daniels, Public Defender, and Steven L. Seliger, Assistant Public Defender, Tallahassee, for Appellant.
Charlie Crist, Jr., Attorney General, Sherri Tolar Rollison, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
A simple "hearsay" objection fails to preserve the argument that one's Sixth Amendment confrontation right has been violated. See Mencos v. State, 909 So.2d 349, 351 (Fla. 4th DCA 2005) ("The right of confrontation guaranteed by the Sixth Amendment `differs from the kind of protection that is afforded by state evidence rules governing the admission of hearsay.'" (quoting Lopez v. State, 888 So.2d 693, 697 (Fla. 1st DCA 2004))).
AFFIRMED.
KAHN, C.J., WOLF and BENTON, JJ., concur.